Response to After-Final Arguments
Applicant's arguments filed 4/19/2021 have been fully considered but they are not persuasive.  Applicant states “In this regard, the "plurality of predetermined scheduling ratios" reflects an intended physical radio resource allocation ratio among the "plurality of non-GRB QCIs." In contrast, the "plurality of current scheduling ratios (CSRs)" reflects an actual resource allocation ratio among the "plurality of non-GRB QCIs," which may be different from the "plurality of predetermined scheduling ratios" due to dynamic over-scheduling or under-schedule.”   The examiner acknowledges the predetermined scheduling ratio cleared defined in the original disclosure, however the applicant has not clearly defined the plurality of current scheduling ratios (CSRs) in claimed invention.  It is still unclear how actual (current) resource allocation is different from physical resource allocation ratio described in pre-determined scheduling ratios.  In the remarks, applicant states “the plurality of current scheduling ratio” are similar to the “plurality of predetermined scheduling ratios” but they are different from each other, which is not helpful for clearing defining the “plurality of the current scheduling ratios”.  Thus, the examiner maintains the 112(b) rejection of claims 1-7, 9-13, and 16-23.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS SMITH/Primary Examiner, Art Unit 2419